Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-4, 11-12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:  

CHARBONNIER et al (US 20160307855 A1) and Kim et al (US 20120133427 A1) are hereby cited as some pertinent prior arts. Figure 3 of CHARBONNIER discloses an electronic chip comprising: an electronic circuit (106) arranged on a front face (104) of a substrate (102);
a resistive element (122+127) arranged on a rear face (117) of the substrate and directly in line with at least one part of the electronic circuit (106); two electrically conductive vias (124) disposed to pass through the substrate and extend between the front and rear faces of the substrate, each electrically conductive via (124) being connected to the electronic circuit (106) and to one of at least two ends of the resistive element (122+127) to allow measurement of a value of electrical resistance of the resistive element by the electronic circuit ([0077]), the two electrically conductive vias being masked by the resistive element on the rear face of the 
or in which the resistive element (127+122) comprises first and second parts spaced apart from each other, arranged at least partially one above the other such that the first part is arranged between the rear face of the substrate and the second part,  the first and second parts being electrically connected to each other and together forming at least one coil pattern, or several alternating patterns, or several intermingled patterns, or several wound up patterns, or several intertwined patterns ([0034] and [0091]). Further, Kim is a pertinent art which teaches a semiconductor device, wherein Figure 1 of Kim teaches an electrically conductive vias (111) disposed to pass through a substrate (101) and extend between the front and rear faces of the substrate, wherein the electrically conductive vias (111) being masked by the metal layers (107, equivalent to resistive element in the current claim) on both front and the rear face of the substrate in order to form a bonding pad for external connection element (160/170). 
 
However, none of the above prior arts alone or in combination with other arts teaches an electronic chip comprising: “an electronic circuit arranged on a front face of a substrate; a 

For these reasons, independent claim 1 is allowed.
Claims 2-3, 11-12 and 14 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/22/2022